PD-0746-15
                  PD-0746-15                             COURT OF CRIMINAL APPEALS
                                                                         AUSTIN, TEXAS
                                                       Transmitted 6/18/2015 10:53:56 AM
                                                          Accepted 6/19/2015 2:15:42 PM
                                                                          ABEL ACOSTA
                                                                                  CLERK
                    No. PD-_________
           In the Court of Criminal Appeals of Texas
      ⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯
                   No. 14-13-00559-CR
 In the Fourteenth District Court of Appeals (Houston, Texas)
      ⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯
                        No. 1368190
       In the 228th District Court, Harris County, Texas
      ⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯
                    JUAN QUINTERO,
                                        Petitioner
                              v.
                 THE STATE OF TEXAS,
                                        Respondent
      ⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯
PETITIONER’S MOTION FOR EXTENSION OF TIME TO
   FILE PETITION FOR DISCRETIONARY REVIEW
      ⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯



                            PEYTON Z. PEEBLES, III
                            SHELLIST, PEEBLES & MCALISTER, LLP
                            405 Main Street, Suite 200
                            Houston, Texas 77002
June 19, 2015               Tel.:   (713) 715-4500
                            Fax:    (713) 715-4505
                            Email: peebles@texaslegalteam.net
                            SBOT: 24013307
                            Counsel for Petitioner



                               1
TO THE HONORABLE COURT OF CRIMINAL
APPEALS OF TEXAS:

   Petitioner Juan Quintero, through his undersigned counsel and
in accordance with Tex. R. App. P. 2, 10.5(b), and 68.2(c), respect-
fully moves this Court for more time in which to file his petition for
discretionary review (“PDR”) in this case. Petitioner offers the fol-
lowing in support:
     1.   Petitioner requests a 30-day extension of time in which to
          file his PDR.
     2.   The PDR is due today, June 18, 2015.
     3.   A divided panel from the Fourteenth District Court of Ap-
          peals issued its majority and dissenting published opin-
          ions, and judgment affirming petitioner’s conviction, on
          May 19, 2015.
     4.   Petitioner did not file a motion for rehearing or motion
          for en banc reconsideration.
     5.   Petitioner was convicted of aggravated sexual assault of a
          child and received a 6-year prison sentence pursuant to a
          plea bargain.
     6.   The undersigned counsel requires more time to draft peti-
          tioner’s PDR for the following reasons:
            a. Counsel has been in trial, or preparing for trial




                                  2
  and/or sentencing, in many matters, some of which
  are:
     i. State of Texas v. John Lancey, No. 1405593 in
         the 184th District Court of Harris County, Tex-
         as;
    ii. State of Texas v. Jose Garza, No. 1453925 in the
         209th District Court of Harris County, Texas;
    iii. State of Texas v. Alfonso Martinez, No. 1453358
         in the 338th District Court of Harris County,
         Texas;
    iv. United States v. Svetalina Zagon, No. 12-CR-
         00626-SJ in the United States District Court
         for the Eastern District of New York (Brooklyn
         Division); and
b. During the relevant time period the undersigned
  counsel has been working on numerous post-
  conviction writ matters, some of which are:
     i. Ex parte Jaime Vasquez, No. 720173-A (original
         case) in the 177th District Court of Harris
         County, Texas;
    ii. Ex parte Javier Castro, No. 1966885 in the
         County Criminal Court at Law No. 6 of Harris




                     3
                     County, Texas; and
            c. The undersigned counsel was out of town on vaca-
               tion from June 9, 2015, through June 13, 2015.
     7.   The undersigned counsel asks that time to file this PDR be
          extended to July 20, 2015 (the 18th falling on a Saturday).

   Consequently, additional time will necessary in order to prepare
petitioner’s PDR in this matter.


                       PRAYER FOR RELIEF
   For the foregoing reasons, Petitioner prays that this Court grant
him an extension of time to file this PDR until July 20, 2015.



                          Respectfully submitted,
                          SHELLIST, PEEBLES & MCALISTER, L.L.P.
                          By:
                          /s/ Peyton Z. Peebles III
                          ____________________________________________________

                          PEYTON Z. PEEBLES III

                          405 Main Street, Suite 200
                          Houston, TX. 77002
                          Tel:   713-715-4500
                          Fax: 713-715-4505
                          Email: peebles@texaslegalteam.net
                          SBOT: 24013307
                          SPN: 01759419
                          Counsel for Petitioner



                                       4
                    ⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯

                   CERTIFICATE OF SERVICE
   This is to certify that a true and correct copy of the foregoing
motion was served upon the parties designated below by e-filing on
June 18, 2015.

   Clinton A. Morgan
   Harris County Assistant District Attorney
   1201 Franklin, Suite 600
   Houston, Texas 77002
   (service by e-file to morgan_clinton@dao.hctx.net)

   Lisa C. McMinn
   Texas State Prosecuting Attorney
   P.O. Box 13046
   Capitol Station
   Austin, Texas 78711
   (service by e-file to information@spa.texas.gov)


                         /s/ Peyton Z. Peebles III
                         ____________________________________________________

                         PEYTON Z. PEEBLES III




                                      5